DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1 recites “the impurity concentration in the upper diffusion region” (lines 14 -15) should be replaced with “an impurity concentration in the upper diffusion region” to avoid the antecedent basis issue because “an impurity concentration in the upper diffusion region” has not been defined in the claim 1.
Claim 2 recites “the impurity concentration in the upper diffusion region” (lines 14 -15) should be replaced with “an impurity concentration in the upper diffusion region” to avoid the antecedent basis issue because “an impurity concentration in the upper diffusion region” has not been defined in the claim 2.
Claim 4 recites “in a profile of the impurity concentration” (line 14) should be replaced with “in a profile of an impurity concentration” to avoid the antecedent basis issue because “a profile of an impurity concentration” has not been defined in the claim 4.
Claim 4 recites “the impurity concentration in the upper diffusion region” (line 15) should be replaced with “an impurity concentration in the upper diffusion region” to avoid the antecedent basis issue because “an impurity concentration in the upper diffusion region” has not been defined in the claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-249663 to Yamaguchi (machine translation is presented for the benefit of applicant) in view of Avery (US Patent No. 4,405,933).
With respect to claim 1, Yamaguchi discloses a semiconductor device (Yamaguchi, Figs. 1a-1b, Abstract, ¶0002, ¶0004-¶0015) in which a diode device (e.g., Zener diode) is disposed, the semiconductor device comprising:
       a semiconductor substrate (11) (Yamaguchi, Figs. 1a-1b, ¶0005) having a main surface; 5
       an upper diffusion region (13) of a first conductivity type (e.g., p-type) (Yamaguchi, Figs. 1a-1b, ¶0005) which is disposed on the main surface of the semiconductor device; and
       a lower region (e.g., a region of the substrate 11 under the upper diffusion region 13 and surrounding the upper diffusion region 13) of a second conductivity type (e.g., N-type) which is disposed up to a position deeper than the upper diffusion region (13) in a depth direction of the semiconductor substrate (11) from the main surface as a reference,
       wherein the diode device (e.g., Zener diode) includes a PN junction surface (e.g., J2a and J2b) (Yamaguchi, Figs. 1a-1b, ¶0005) at an interface between the upper diffusion region (13) and the lower region (a region of the substrate 11 between the diffusion regions 12),
       wherein the PN junction surface (e.g., J2a/J2b) (Yamaguchi, Figs. 1a-1b, ¶0005) has a curved surface (e.g., J2b) disposed opposite to the main surface, 15
       wherein a virtual line passing through a center of the upper diffusion region (13) and extending along the depth direction in a normal direction to the main surface is denoted by an axis, 20
       wherein the surface (e.g., J2a/J2b) has a portion (e.g., J2a) of the PN junction surface intersecting with the axis, and the portion of the PN junction surface is disposed most distant from the main surface.
Further, Yamaguchi does not specifically disclose a lower diffusion region having a higher 10impurity concentration than the semiconductor substrate, wherein the diode device has a local maximum of the impurity concentration in the upper diffusion region in a profile of the impurity concentration, 
	Further, Avery teaches forming a Zener diode (Avery, Figs. 1-2, Col. 1, lines 5-30; Col. 2, lines 6-67; Col. 3, lines 1-64; Col. 4, lines 37-45) comprising a semiconductor substrate region including an epitaxial layer (18) (Avery, Col. 3, lines 6-64) having N-type impurity dopant concentration and a diffusion region (16, N+ type region) having N+ -type impurity dopant concentration that surrounds the upper diffusion region (26, P+ type) so that a lower diffusion region (e.g., 16, N+ type region) (Avery, Figs. 1-2, Col. 2, lines 6-37; Col. 3, lines 10-23) has a higher 10impurity concentration (e.g., N+ type) than the semiconductor substrate (e.g., P-type region 12 and N-type region 18), and the upper diffusion region (26) has a higher 10impurity concentration (e.g., P+ type) than the semiconductor substrate (12/18) including an epitaxial layer (18) of a lower impurity concentration (e.g., N- type) surrounding the upper diffusion region (26), such that the diode device (e.g., Zener diode formed by a PN-junction 28 between the upper diffusion region 26 and the lower diffusion region 16) has a local maximum of the impurity concentration in the upper diffusion region (26) in a profile of the impurity concentration, wherein the PN-junction (28) has a curved surface intersecting with the axis passing through a center of the upper diffusion region (26) and extending along the depth direction in a normal direction to the main surface (e.g., a top surface 20) of the substrate (e.g., 12/18), and wherein the local maximum (e.g., a high impurity concentration in the upper diffusion region 26 surrounding by the lower impurity concentration of the epitaxial layer 18) is located on the axis in the upper diffusion region (26); the structure including the lower diffusion layer (e.g., 16, N+ type) increases the effective area of the PN -junction and reduces the effective resistance of the conductive path that results in improved performance of the Zener diode for electrostatic discharge (ESD) protection; the protection device comprises a plurality of Zener diodes formed by a first ESD structure comprising the PN-junction (28) (Avery, Figs. 1-2, Col. 2, lines 34-37; lines 50-67; Col. 3, lines 1-5) having a curved surface intersecting with the axis passing through a center of the upper diffusion region (26), and a second ESD structure comprising two PN-junction (38 and 42) having a curved surface and with the axis passing through a center between the upper diffusion regions (36 and 40) and two PN-junction (38 and 42) for providing protection against large voltage transients.

With respect to claim 2, Yamaguchi discloses a semiconductor device (Yamaguchi, Figs. 1a-1b, Abstract, ¶0002, ¶0004-¶0015) in which a diode device (e.g., Zener diode) is disposed, the semiconductor device comprising:
       a semiconductor substrate (11) (Yamaguchi, Figs. 1a-1b, ¶0005) having a main surface; 5
       an upper diffusion region (13) of a first conductivity type (e.g., p-type) (Yamaguchi, Figs. 1a-1b, ¶0005) which is disposed on the main surface of the semiconductor device; and
       a lower region (e.g., a region of the substrate 11 under the upper diffusion region 13 and surrounding the upper diffusion region 13) of a second conductivity type (e.g., N-type) which is disposed up to a position deeper than the upper diffusion region (13) in a depth direction of the semiconductor substrate (11) from the main surface as a reference,
       wherein the diode device (e.g., Zener diode) includes a PN junction surface (e.g., J2a and J2b) (Yamaguchi, Figs. 1a-1b, ¶0005) at an interface between the upper 
       wherein the PN junction surface (e.g., J2a/J2b) (Yamaguchi, Figs. 1a-1b, ¶0005) has a curved surface (e.g., two curved surfaces J2b) disposed opposite to the main surface, 15
       wherein a virtual line passing through a center of the upper diffusion region (13) and extending along the depth direction in a normal direction to the main surface is denoted by an axis, 20
       wherein the curved surface (e.g., two curved surfaces J2b) has a surrounding portion (e.g., a first portion of the two curved surfaces J2b and a second portion of the two curved surfaces J2b) surrounding a portion (e.g., J2a, having a flat surface) intersecting with the axis in the PN junction surface, and the surrounding portion (e.g., a first portion of the two curved surfaces J2b and a second portion of the two curved surfaces J2b) is disposed most distant from the main surface.
Further, Yamaguchi does not specifically disclose a lower diffusion region having a higher 10impurity concentration than the semiconductor substrate, wherein the diode device has a local maximum of the impurity concentration in the upper diffusion region in a profile of the impurity concentration, and wherein the local maximum is located above the surrounding portion of the PN junction surface in the upper diffusion region.
	Further, Avery teaches forming a Zener diode (Avery, Figs. 1-2, Col. 1, lines 5-30; Col. 2, lines 6-67; Col. 3, lines 1-64; Col. 4, lines 37-45) comprising a semiconductor substrate region including an epitaxial layer (18) (Avery, Col. 3, lines 6-64) having N-type impurity dopant concentration and a diffusion region (34, N+ type region) having N+ -type impurity dopant concentration that surrounds the upper diffusion region (e.g., 36 and 40, P+ type regions) so that a lower diffusion region (e.g., 34, N+ type region) (Avery, Figs. 1-2, Col. 2, lines 6-67; Col. 3, lines 10-23) has a higher 10impurity concentration (e.g., N+ type) than the semiconductor substrate (e.g., P-type region 12 and N-type region 18), and the upper diffusion region (e.g., 36 and 40) has a higher 10impurity concentration (e.g., P+ type) than the semiconductor substrate (12/18) including an epitaxial layer (18) of a lower impurity concentration (e.g., N- type) surrounding the upper diffusion region (e.g., 36 and 40), such that the diode device (e.g., Zener 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a semiconductor device of Yamaguchi by forming an integrated circuit comprising a plurality of Zener diodes including a PN-junction having a curved surface as taught by Avery, wherein the PN-junction is formed by the upper diffusion region and the lower diffusion region of the substrate as taught by Avery, and optimizing the impurity concentrations of the upper diffusion regions and lower diffusion regions to have a lower diffusion region having a higher 10impurity concentration than the semiconductor substrate, wherein the diode device has a local maximum of the impurity concentration in the upper diffusion region in a profile of the impurity concentration, and wherein the local maximum is located above the surrounding portion of the PN junction surface in the upper diffusion region in order to reduce the effective resistance at the PN-junctions to improve performance of the Zener diode as a protective structure, and thus to obtain an improved semiconductor device capable of providing protection against large voltage transients (Avery, Col. 1, lines 5-30; Col. 3, lines 49-64; Col. 4, lines 37-45).
Regarding Claim 3, Yamaguchi in view of Avery discloses the semiconductor device according to claim 1. Further, Yamaguchi does not specifically disclose the semiconductor device, wherein, in the profile of the impurity concentration, the diode device has 20another local maximum of the impurity 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Yamaguchi/Avery by forming an integrated circuit comprising a Zener diode including a PN-junction formed by the upper diffusion region and the lower diffusion region as taught by Avery, and optimizing the impurity concentrations of the upper diffusion regions and lower diffusion regions to have the semiconductor device, wherein, in the profile of the impurity concentration, the diode device has 20another local maximum of the impurity concentration in the lower diffusion region in order to reduce the effective resistance at the PN-junctions to improve performance of the Zener diode as a protective structure, and thus to obtain an improved semiconductor device capable of providing protection against large voltage transients (Avery, Col. 1, lines 5-30; Col. 3, lines 49-64; Col. 4, lines 37-45).
Regarding Claim 5, Yamaguchi in view of Avery discloses the semiconductor device according to claim 1. Further, Yamaguchi discloses that a lower region (e.g., a region of the substrate 11 under the upper diffusion region 13 and surrounding the upper diffusion region 13) (Yamaguchi, Figs. 1a-1b, ¶0005) covers the upper diffusion region (13) and extends to the main surface, but does not specifically disclose that the lower diffusion region covers the upper diffusion region and is partially exposed from the main surface. However, Avery teaches forming a semiconductor substrate region (18/16) comprising an epitaxial layer (18) (Avery, Col. 3, lines 6-64) having N-type impurity dopant concentration and a diffusion region (16, N+ type region) having N+ -type impurity dopant concentration that surrounds the upper diffusion region (26, P+ type), wherein a portion of the semiconductor substrate region (18/16) comprises an epitaxial layer (18) (Avery, Col. 3, lines 6-64) having N-type impurity dopant concentration that is partially exposed from the main surface (20) of the semiconductor substrate region (18/16).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-249663 to Yamaguchi (machine translation is presented for the benefit of applicant) in view of Kitamura (US Patent No. 6,075,276).
With respect to claim 4, Yamaguchi discloses a semiconductor device (Yamaguchi, Figs. 1a-1b, Abstract, ¶0002, ¶0004-¶0015) in which a diode device (e.g., Zener diode) is disposed, the semiconductor device comprising:
       a semiconductor substrate (11) (Yamaguchi, Figs. 1a-1b, ¶0005) having a main surface; 5
       an upper diffusion region (13) of a first conductivity type (e.g., p-type) (Yamaguchi, Figs. 1a-1b, ¶0005) which is disposed on the main surface of the semiconductor device; and
       a lower region (e.g., a region of the substrate 11 under the upper diffusion region 13 and surrounding the upper diffusion region 13) of a second conductivity type (e.g., N-type) which is disposed up to a position deeper than the upper diffusion region (13) in a depth direction of the semiconductor substrate (11) from the main surface as a reference,
       wherein the diode device (e.g., Zener diode) includes a PN junction surface (e.g., J2a and J2b) (Yamaguchi, Figs. 1a-1b, ¶0005) at an interface between the upper 
       wherein the PN junction surface (e.g., J2a/J2b) (Yamaguchi, Figs. 1a-1b, ¶0005) has a curved surface (e.g., two curved surfaces J2b) disposed opposite to the main surface.
Further, Yamaguchi does not specifically disclose that a lower diffusion region has a higher 10impurity concentration than the semiconductor substrate, wherein, in a profile of the impurity concentration, the diode device has a local maximum of the impurity concentration in the upper diffusion region and has 5another local maximum of the impurity concentration in the lower diffusion region.
However, Kitamura teaches forming a semiconductor device (Kitamura, Fig. 2, Col. 1, lines 5-9; Col. 2, lines 11-43; Col. 3, lines 29-67; Col. 4, lines 1-67) comprising a Zener diode having a high area efficiency and high capability to withstand electrostatic breakdown; wherein a Zener diode (208) (Kitamura, Fig. 2, Col. 4, lines 38-67; Col. 3, lines 29-430 is formed between the upper diffusion region (205) and the lower diffusion region (203) having high impurity concentrations, specifically, the lower diffusion region (e.g., 203) has an 10impurity concentration of higher than 1x1018 cm-3 that is higher than that of the semiconductor substrate including n-type well (211) having an 10impurity concentration of about 3x1017 cm-3 and surrounding the lower diffusion region (e.g., 203) so that in a profile of the impurity concentration, the diode device has a local maximum of the impurity concentration in the lower diffusion region; and the upper diffusion region (205) has an 10impurity concentration of higher than 3x1019 cm-3 that is higher than that of the lower diffusion region (e.g., 203) surrounding the upper diffusion region (205) so that the upper diffusion region (205) has 5another local maximum of the impurity concentration in the upper diffusion region (205).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a semiconductor device of Yamaguchi by forming a Zener diode including a PN-junction formed by the upper diffusion region and the lower diffusion region surrounding the upper diffusion region as taught by Kitamura, and optimizing the impurity concentrations of the upper diffusion regions and lower diffusion regions to have the semiconductor device, wherein a lower diffusion region has a higher 10impurity concentration than the semiconductor substrate, wherein, in a profile of the impurity concentration, the diode device has a local maximum of the impurity concentration in the upper diffusion 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891